Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 1 of 8 PageID #: 2418



                    UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF RHODE ISLAND
 ___________________________________
                                     )
 CATHERINE I.,                       )
                                     )
           Plaintiff,                )
                                     )
      v.                             )    C.A. No. 19-394 WES
                                     )
 ANDREW M. SAUL,                     )
 Commissioner,                       )
 Social Security Administration,     )
                                     )
           Defendant.                )
 ___________________________________)

                            MEMORANDUM AND ORDER

       Before the Court is Plaintiff’s Motion for Attorney’s Fees

 Pursuant to the Equal Access to Justice Act, ECF No. 23.            For the

 reasons that follow, Plaintiff’s Motion is GRANTED.

 I.    BACKGROUND

       Plaintiff filed for disability insurance benefits in 2016.

 Catherine I. v. Saul, CV 19-394WES, 2020 WL 2730907, at *1 (D.R.I.

 May 26, 2020), adopted by June 18, 2020 Text Order.         In early 2019,

 an administrative law judge (“ALJ”) found that various medical

 conditions had rendered Plaintiff disabled in 2015.           Id.   However,

 relying on the testimony of a doctor who reviewed Plaintiff’s

 records but did not treat her, the ALJ found that Plaintiff had

 become capable of performing certain limited types of work starting

 in August 2018.     Id.   After the ALJ issued his decision, Plaintiff

 sought review from the Appeals Council, submitting three new
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 2 of 8 PageID #: 2419



 medical opinions that painted a bleaker picture of the 2018-2019

 period.    Id.   The Appeals Council declined to review the decision.

 Id.

       Plaintiff then challenged the decisions of the ALJ and the

 Appeals Council in this Court.                In a Report and Recommendation,

 ECF No. 17, Magistrate Judge Patricia A. Sullivan recommended that

 the Court grant Plaintiff’s Motion to Reverse the Decision of

 the Commissioner, ECF No. 13, to the extent that it sought remand

 for rehearing.        Id. at *3.        Over the Commissioner’s objections,

 the Court adopted Judge Sullivan’s recommendation and remanded the

 case.     See June 18, 2020 Text Order; Def.’s Obj., ECF No. 20.                The

 Commissioner     did    not   seek      review    in   the    Court   of   Appeals.

 Plaintiff then filed the instant Motion seeking attorney’s fees.

 The     Commissioner    filed      an    Opposition      to    Plaintiff’s    EAJA

 Application for Fees and Expenses (“Opposition”), ECF No. 24, to

 which     Plaintiff    submitted     a   Reply    to   Defendant’s     Opposition

 (“Reply”), ECF No. 25.

 II.   DISCUSSION

       Plaintiff seeks $10,148.03 in attorney’s fees and $400 in

 costs.     Binder Affirmation 4, ECF No. 23-3.                  The Commissioner

 argues that this request should be denied.               Opp’n 1, ECF No. 24. 1




       1Plaintiff also requests an additional $1069.32 for time
 spent preparing the Reply. See Pl.’s Reply 11, ECF No. 25.
                                           2
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 3 of 8 PageID #: 2420



       A.     Substantial Justification

       “[A] court shall award to a prevailing party other than the

 United     States    fees        and    other       expenses,     in    addition       to   any

 costs . . . , unless the court finds that the position of the

 United      States       was   substantially              justified     or    that     special

 circumstances make an award unjust.”                        24 U.S.C. § 2412(d)(1)(A).

 “A ‘position’ of the United States is ‘substantially justified’ if

 it . . .     has     a    ‘reasonable        basis         both   in    law    and     fact.’”

 McLaughlin v. Hagel, 767 F.3d 113, 117 (1st Cir. 2014) (quoting

 Pierce v. Underwood, 487 U.S. 552, 565 (1988)).                              The actions of

 the government both prior to and during litigation are relevant.

 See   id.    (citation         omitted).            The    burden      of    showing    either

 substantial justification or special circumstances falls to the

 Commissioner.        See id. (citation omitted); see also Dantran, Inc.

 v. U.S. Dept. of Lab., 246 F.3d 36, 41 (1st Cir. 2001) (applying

 preponderance standard to question of substantial justification).

       The ALJ’s conclusion that Plaintiff was capable of work

 starting in 2018 was largely based on the testimony of a single,

 non-treating physician.                See Catherine I., 2020 WL 2730907, at *9.

 However, multiple opinions authored by treating physicians, unseen

 by the non-treating physician, “indicat[ed] a condition that [was]

 worse than what [the non-treating physician] testified was the

 foundation for his opinion that Plaintiff had recovered the ability

 to work . . . .”           Id.     “Each relate[d] to symptoms and clinical

                                                 3
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 4 of 8 PageID #: 2421



 procedures that [the non-treating physician’s] testimony expressly

 ma[de] clear he did not consider in forming his opinion.”                              Id.

 Moreover, “the indication of worsening in each of these records

 was ignored by the ALJ; rather, he relied on his lay assessment,

 cherry-picked      to    focus   only     on       the    positive,       to   find    them

 consistent with the [non-treating physician’s opinion].”                               Id.

 (citation     omitted).      Despite       the       fact    that    the    non-treating

 doctor’s opinion “d[id] not amount to substantial evidence[,] it

 [was]   the   sole      foundation      for       the    ALJ’s”    findings     regarding

 Plaintiff’s      residual    functional           capacity.         Id.    (citation    and

 quotation omitted).        Furthermore, the Court directed “that the ALJ

 reweigh    his   assessment      that    Plaintiff's          subjective       statements

 [were] not entirely consistent with the medical evidence for the

 period affected by this treatment.”                      Id. at *10 (citation and

 quotation omitted).

       The Commissioner argues that the ALJ had several reasons to

 rely on the non-treating physician’s opinion; thus, even though

 some of those reasons were infirm, the Commissioner had a valid

 basis for arguing that the physician’s opinion provided a solid

 basis for the ALJ’s findings.            See Opp’n 4.             But the problem with

 the non-treating physician’s testimony was not a matter of weight;

 rather,    the    fact    that   he     had       not    examined     crucial     records

 documenting the most up-to-date information on Plaintiff’s medical



                                               4
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 5 of 8 PageID #: 2422



 conditions meant that the ALJ’s disputed findings were based on

 insubstantial evidence.       See Catherine I., 2020 WL 2730907, at *9.

       This   pattern    continued.         Following    the     ALJ’s   decision,

 Plaintiff requested a review from the Appeals Council, providing

 three medical opinions that postdated the ALJ’s decision.                 Id. at

 *1.    These opinions confirmed ongoing diagnoses of sarcoid and

 dyspnea,     as   supported     by    laboratory        tests     and    clinical

 observations, and indicated that Plaintiff’s medical conditions

 imposed significant functional limitations that “preclude[d] all

 work.”     Id. at *5.     And yet, despite these highly relevant new

 opinions, the Appeals Council denied review, thus committing “an

 egregious mistake.”      Id. at *11 (citing Orben v. Barnhart, 208 F.

 Supp. 2d 107, 111 (D.N.H. 2002)). 2

       In   sum,   the   positions    taken   by   the   government      were not

 substantially justified. 3


       2The Court need not provide an extended explanation of why
 the Commissioner’s layman attempt to poke holes in two of the
 later-produced opinions is unsuccessful.      See Opp’n 5-6.   A
 treating   physicians’  opinions   should   generally  be  given
 significant weight. See Rohrberg v. Apfel, 26 F. Supp. 2d 303,
 311 (D. Mass. 1998); 20 C.F.R. § 404.1527(c).

       3The Court also rejects the argument that this case presented
 special circumstances such that an award of attorneys’ fees would
 be unjust.   See Opp’n 6-7.    Although Judge Sullivan raised the
 primary error sua sponte, the error was the subject of a hearing
 convened by the Court; thus, the Plaintiff’s success was wrapped
 up in the work done by her attorneys. See Catherine I., 2020 WL
 2730907, at *8 n.7. The Commissioner also claims that Plaintiff’s
 tardiness in providing certain documents to the ALJ created special
 circumstances. See Opp’n 6. However, moderate delays are par for
                                        5
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 6 of 8 PageID #: 2423



       B.    Reduced Fee Award

       In the alternative, the Commissioner argues that the fee award

 requested by Plaintiff should be reduced in two regards.                 First,

 the Commissioner argues that 4.4 hours spent preparing a response

 to the Commissioner’s Objection to the Report and Recommendation

 should not be compensated because that response was never filed. 4

 See Opp’n 8.       The Court adopted the Report and Recommendation

 before the response deadline had passed, thus stopping Plaintiff

 from submitting her response.        See Opp’n 8 n.3; Reply 9-10.         Rule

 72(b)(2) of the Federal Rules of Civil Procedure provides that

 “[a] party may respond to another party’s objections [to a report

 and recommendation] within 14 days after being served with a copy.”

 Given the ample basis for opposing the Commissioner’s objections,

 Plaintiff’s     counsel   rightfully       sought   to   submit   a   response.

 Plaintiff’s counsel should not be deprived of compensation because

 the Court adopted the Report and Recommendation prior to the

 deadline. Thus, the Court declines to subtract the 4.4 hours spent

 on the unfiled response from the award.




 the course in litigation.       Moreover, the delayed document
 production has no bearing on the Court’s conclusion that the
 Appeals Council committed an egregious error by failing to review
 the case in light of new evidence.

       4Plaintiff submitted the unfiled response as an exhibit to
 her Reply. See Pl.’s Resp. to Def.’s Objs. to R. & R., ECF No.
 25-1.
                                        6
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 7 of 8 PageID #: 2424



       Second, the Commissioner notes that Plaintiff’s attorneys

 spent 4.5 hours drafting an argument that the ALJ erred by giving

 more weight to the opinion of the non-treating physician than those

 of the treating physicians.       See Opp’n 8-9.    The Court agreed with

 Plaintiff:     the ALJ’s “puzzling across-the-board rejection of the

 2017 treating opinions” was erroneous.             Catherine I., 2020 WL

 2730907, at *8 n.7; see also Mem. Supp. Pl.’s Mot. Reverse 19-22,

 ECF No. 14.     However, the error was harmless.       Catherine I., 2020

 WL 2730907, at *8 n.7.         Moreover, this unsuccessful claim was

 distinct from the errors that led the Court to remand the matter.

 See id.    Thus, as the Commissioner argues, “the hours spent on the

 unsuccessful claim should be excluded in considering the amount of

 a reasonable fee.”       Opp’n 8 (quoting Hensley v. Eckerhart, 461

 U.S. 424, 440 (1983)). Consequently, the Court will deduct $943.52

 (4.5 hours of work at an hourly rate of $209.67) from the requested

 award.

       C.    Additional Fees for Reply

       Plaintiff requests an additional award of $1069.32 for the

 time spent drafting the Reply (5.1 hours at the requested - and

 uncontested - rate of $209.67 per hour).             See Pl.’s Reply 11.

 Having reviewed the thorough and convincing arguments put forth in

 the Reply, the Court concludes that 5.1 hours of work is not

 excessive.     Thus, the Court adds $1069.32 to the fee award.



                                       7
Case 1:19-cv-00394-WES-PAS Document 26 Filed 04/07/21 Page 8 of 8 PageID #: 2425



 III. CONCLUSION

       Plaintiff’s Motion for Attorney’s Fees Pursuant to the Equal

 Access to Justice Act, ECF No. 23, is GRANTED with the sole

 exception of the 4.5 hours spent drafting an argument regarding

 the weighing of medical opinions.         Accordingly, the Court awards

 attorney’s fees of $10,273.83 and costs of $400.                  If it is

 determined that Plaintiff does not have any outstanding federal

 debt subject to collection, the award shall be paid directly to

 her attorney.


 IT IS SO ORDERED.




 William E. Smith
 District Judge
 Date: April 7, 2021




                                       8
